UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 11-5067


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MONTI N. BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:11-cr-00271-RBH-1)


Submitted:   April 20, 2012                   Decided:   May 10, 2012


Before KING, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William F. Nettles, IV, Assistant Federal Public Defender,
Florence, South Carolina, for Appellant. Alfred William Walker
Bethea, Jr., Assistant United States Attorney, Florence, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Monti N. Bellamy appeals his 180-month sentence and

conviction following a guilty plea to possession of a firearm by

a convicted felon, in violation of 18 U.S.C. §§ 922(g)(1), 924

(2006).       Bellamy’s     counsel        has    filed       a    brief   pursuant     to

Anders v. California, 386 U.S. 738 (1967), stating that he could

identify     no   meritorious      issues        for   appeal,       but   questioning:

(1) whether the district court fully complied with Fed. R. Crim.

P. 11 in accepting Bellamy’s guilty plea; and (2) whether the

district court erred in sentencing Bellamy as an armed career

criminal, as his prior felony drug convictions were neither pled

in   the   indictment      nor    proven    to    a    jury       beyond   a   reasonable

doubt.      Bellamy was informed of his right to file a pro se

supplemental      brief,    but     has     not    done       so.      The     Government

declined to file a responsive brief.                      We affirm the district

court’s judgment.

             We    first     address         Bellamy’s            challenge      to     his

conviction.       Federal Rule of Criminal Procedure 11 requires a

trial court, prior to accepting a guilty plea, to conduct a plea

colloquy     in   which    the    court     informs       the       defendant    of,    and

determines that the defendant comprehends, the nature of the

charges to which he is pleading guilty, any mandatory minimum

penalty, the maximum possible penalty he faces, and the rights

he   is    relinquishing     by    pleading        guilty.          United     States   v.

                                            2
DeFusco, 949 F.2d 114, 116 (4th Cir. 1991).                           Additionally, the

district        court    must     ensure      that   the     defendant’s        plea    was

voluntary and did not result from force, threats, or promises

not contained in the plea agreement.                  Fed. R. Crim. P. 11(b)(2).

                Because Bellamy did not move to withdraw his guilty

plea in the district court or raise any objections to the Rule

11 colloquy, we review the colloquy for plain error.                                  United

States v. Martinez, 277 F.3d 517, 524-27 (4th Cir. 2002).                                 To

demonstrate plain error, a defendant must show that:                            (1) there

was    an   error;      (2)     the   error    was    plain;        and   (3)   the    error

affected his “substantial rights.”                   United States v. Olano, 507
U.S. 725, 732 (1993).                 To establish that a Rule 11 error has

affected a defendant’s substantial rights, the defendant “must

show a reasonable probability that, but for the error, he would

not have entered the plea.”                United States v. Dominguez Benitez,

542 U.S. 74, 83 (2004).                After reviewing the transcript of the

plea    colloquy,        we     conclude      that   the     district       court      fully

complied with Rule 11 in accepting Bellamy’s guilty plea.

                We now turn to Bellamy’s challenge to his sentence.

Whether     a    prior    conviction       qualifies       as   a    predicate      offense

under the Armed Career Criminal Act is a question of statutory

interpretation that we review de novo.                     United States v. Harcum,

587 F.3d 219, 222 (4th Cir. 2009).                   Although counsel for Bellamy

asserts that the district court erroneously sentenced Bellamy as

                                              3
an armed career criminal because the Government failed to prove

his prior felony drug convictions beyond a reasonable doubt,

this argument is foreclosed by binding Supreme Court and Fourth

Circuit precedent.            In Apprendi v. New Jersey, 530 U.S. 466, 490

(2000), the Supreme Court held that “[o]ther than the fact of a

prior conviction,             any    fact   that    increases    the       penalty   for   a

crime beyond the prescribed statutory maximum must be submitted

to   a   jury,    and       proved    beyond    a   reasonable       doubt.”    (emphasis

added).        Moreover, we have consistently found that “the Sixth

Amendment (as well as due process) does not demand that the mere

fact of a prior conviction used as a basis for a sentencing

enhancement be pleaded in an indictment and submitted to a jury

for proof beyond a reasonable doubt.”                    United States v. Cheek,

415 F.3d 349, 352 (4th Cir. 2005).                      Accordingly, the district

court    did     not    err    in    sentencing     Bellamy     as    an    armed    career

criminal.

               In accordance with Anders, we have reviewed the entire

record for meritorious issues and have found none.                           We therefore

affirm the district court’s judgment.                    This Court requires that

counsel inform Bellamy, in writing, of his right to petition the

Supreme    Court       of    the     United    States   for   further       review.        If

Bellamy requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this Court for leave to withdraw from representation.                           Counsel’s

                                               4
motion must state that a copy thereof was served on Bellamy.         We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

Court and argument would not aid the decisional process.

                                                              AFFIRMED




                                    5